Name: Commission Decision (EU) 2018/753 of 22 May 2018 confirming the participation of Ireland in Directive 2013/33/EU of the European Parliament and of the Council laying down standards for the reception of applicants for international protection
 Type: Decision
 Subject Matter: international law;  migration;  cooperation policy;  Europe
 Date Published: 2018-05-23

 23.5.2018 EN Official Journal of the European Union L 126/8 COMMISSION DECISION (EU) 2018/753 of 22 May 2018 confirming the participation of Ireland in Directive 2013/33/EU of the European Parliament and of the Council laying down standards for the reception of applicants for international protection THE EUROPEAN COMMISSION, Having regard to Protocol No 21 on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and in particular Article 4 thereof, Having regard to the notification by Ireland of its wish to accept and be bound by the Directive 2013/33/EU of the European Parliament and of the Council of 26 June 2013 laying down standards for the reception of applicants for international protection (1), Whereas: (1) Directive 2013/33/EU was adopted on 26 June 2013. Member States had until 20 July 2015 to bring into force the laws, regulations and administrative provisions necessary to comply with the Directive. (2) By letter of 24 January 2018, Ireland notified its wish to accept and be bound by Directive 2013/33/EU. (3) On 20 February, 4 April and 9 April 2018, Ireland transmitted to the Commission draft legislation transposing Directive 2013/33/EU into national law. The completion of the draft legislation is ongoing. (4) As the conditions of participation of Ireland have been fulfilled, the participation of Ireland in Directive 2013/33/EU should be confirmed, in accordance with the procedure provided for in Article 331(1) of the Treaty on the Functioning of the European Union. (5) Transitional measures are needed to allow Ireland to complete the procedure of bringing into force the laws, regulations and administrative provisions necessary to comply with Directive 2013/33/EU. As Ireland is already at an advanced stage of preparing the draft measures transposing that Directive into national law with a view to their adoption, it is considered reasonable to require Ireland to complete the procedure by 30 June 2018, at the latest, HAS ADOPTED THIS DECISION: Article 1 1. The participation of Ireland in Directive 2013/33/EU is confirmed. 2. Directive 2013/33/EU shall apply to Ireland in accordance with this Decision from 24 May 2018. Article 2 Ireland shall bring into force the laws, regulations and administrative provisions necessary to comply with Directive 2013/33/EU by 30 June 2018, at the latest. Ireland shall forthwith communicate to the Commission the text of those provisions. Those measures shall contain a reference to Directive 2013/33/EU or be accompanied by such reference on the occasion of their official publication. Ireland shall determine how such reference is to be made. Article 3 This Decision shall enter into force on 24 May 2018. Done at Brussels, 22 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 180, 29.6.2013, p. 96.